Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   February 18, 2015

The Court of Appeals hereby passes the following order:

A15D0278. EDDIE AMOAKUH v. FEDERAL NATIONAL MORTGAGE
    ASSOCIATION.

      Eddie Amoakuh, through attorney Grady Roberts, filed this application for
discretionary appeal seeking review of an order entered by the Magistrate Court of
Fulton County in this dispossessory action. “The only avenue of appeal available
from [a] magistrate court judgment is provided by OCGA § 15-10-41 (b) (1), which
allows for a de novo appeal to the state or superior court.” Handler v. Hulsey, 199 Ga.
App. 751 (406 SE2d 225) (1991). This Court may only review magistrate court
matters that already have been reviewed by the state or superior court. See id.;
Westwind Corp. v. Washington Federal Savings & Loan Assn., 195 Ga. App. 411 (1)
(393 SE2d 479) (1990).
      The Georgia Constitution requires that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” 1983 Ga. Const., Art. 6, Sec. 1, Para. 8; Bosma v. Gunter, 258
Ga. 664 (373 SE2d 368) (1988). Accordingly, this case is hereby TRANSFERRED
to the State Court of Fulton County for disposition. In light of this ruling, Amoakuh’s
emergency motion for writ of supersedeas is hereby DISMISSED as MOOT.
Court of Appeals of the State of Georgia
                                     02/18/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.